DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Receipt of the Response to Election/Restriction, filed on 8/17/2022 is acknowledged. 
	Applicant elected group I with traverse, claims 1-16, 19, and 20, drawn to a pharmaceutical composition. 
 	Applicant argues that including the claims of group II and group III with group I will not result in an undue search and examination burden.
	Applicant's arguments have been fully considered but they are not persuasive, because the groups would require a different field of search. Group I is drawn to a composition, group II is drawn to a process of preparing a self-emulsifying solid oral pharmaceutical composition, and group III is drawn to a process of preparing a self-emulsifying solid oral pharmaceutical composition comprising a core. 
 	The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-16, 19, and 20 are included in the prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US8835509B2) hereinafter Kohli in view of Hernandez et al. (US20090297564A1) hereinafter Hernandez.
Regarding claims 1-16, 19, and 20, Kohli is drawn a pharmaceutical composition in the form of self nano emulsifying drug delivery formulation. The pharmaceutical composition comprises of an oil phase, a surfactant and a co surfactant (abstract).
Kohli discloses 25-33% w/w of oil phase, 35-45% w/w of surfactant and 8-16% w/w of co-surfactant (col. 4, ln 50-54).
Kohli discloses the oil phase of the composition of the present invention can be selected from a group comprising, propylene glycol esters, medium chain mono-, di-, or triglycerides, long chain fatty acids, edible oils, or a mixture thereof. In a preferred embodiment, the oil phase is selected from commercially available oils including, but not limited to, CAPTEX.RTM. 100 (Propylene Glycol Dicaprate), CAPTEX.RTM. 300 (Glyceryl Tricaprylate/Tricaprate), CAPTEX.RTM. 355 (Glyceryl Tricaprylate/Tricaprate), MIGLYOL.RTM. 810 (Caprylic/Capric Triglyceride), MIGLYOL.RTM. 812 (Caprylic/Capric Triglyceride), MIGLYOL.RTM. 818 (Caprylic/Capric/Linoleic Triglyceride), MIGLYOL.RTM. 829 (Caprylic/Capric/Succinic Triglyceride), and DYNACERIN.RTM. 660 (Oleyl Erucate), CAPRYOL.TM. 90, CAPTEX.RTM. 200 (Propylene Glycol Dicaprylocaprate) and MIGLYOL.RTM. 840 (Propylene Glycol Dicaprylate/Dicaprate), and the like. In another embodiment, the oil phase is selected from a group comprising edible oils (col. 4, ln 55 – col. 5, ln 12).
Kohli discloses the co-surfactants are selected from a group comprising polyethylene glycol chain lengths (preferably having a molecular weight of 200 to 600), propylene glycol derivatives, and commercially available products like TRANSCUTOL.RTM. (diethylene glycol monoethyl ether), CAPRYOL.TM. (Propylene glycol monocaprylate-Type I), CAPRYOL.TM. 90 (propylene glycol monocaprylate-Type II), CAPMUL.RTM. (glyceryl caprylate), TETRAGLYCOL.TM. (tetrahydrofurfuryl diethylene glycol ether), LABRAFIL.RTM. (Polyglycosyl glycerides), LUTROL.RTM. F68 (polaxomer 188), CARBITOL.TM. (diethylene glycol monoethyl ether) and the like. In a preferred embodiment, the co-surfactant is polyethylene glycol (PEG) with molecular weight of 200, commonly known as PEG-200 (col. 5, ln 65 – col. 6, ln 17).
Kohli discloses the composition of the present invention can comprise additives conventionally used for preparing pharmaceutical formulations. These can include pH buffers, gelling agents, and stabilizing components. In an embodiment, the pH buffer is selected from a group comprising acetic acid, glacial acetic acid, lactic acid, citric acid, phosphoric acid, carbonic acid, histidine, glycine, barbital, phthalic acid, adipic acid, ascorbic acid, maleic acid, succinic acid, tartaric acid, glutamic acid, benzoic acid, aspartic acid, and salts (e.g., potassium, sodium, etc.) or combinations thereof. The gelling agent is selected from a group comprising of xanthan gum, carrageenan, locust bean gum, guar gum, modified celluloses, low-esterified pectines, and colloidal silicon dioxide. In a preferred embodiment, the gelling agent is colloidal silicon dioxide, commercially available as Aerosil (col. 6, ln 14-30).
Kohli discloses when administered as a liquid dosage form, the composition is filled in hard or soft gelatin capsules (col. 6, ln 61-64).
Kohli discloses the composition can be adsorbed on silicates/microcrystalline cellulose (col. 7, 18-20).
Kohli does not explicitly disclose wherein the composition comprises an allergen.
However, Hernandez is drawn to the use of an allergen for the manufacture of a liquid formulation for preventing or treating allergy in a subject by oromucosal administration (abstract).
Hernandez discloses the allergen of the formulation may be any naturally occurring protein that has been reported to induce allergic, i.e. IgE mediated, reactions upon their repeated exposure to an individual. Examples of naturally occurring allergens include pollen allergens (tree-, herb, weed-, and grass pollen allergens), insect allergens (inhalant, saliva and venom allergens, e.g. mite allergens, cockroach and midges allergens, hymenopthera venom allergens), animal hair and dandruff allergens (from e.g. dog, cat, horse, rat, mouse etc.), and food allergens. Important pollen allergens from trees, grasses and herbs are such originating from the taxonomic orders of Fagales, Oleales, Pinales and platanaceae including i.a. birch (Betula), alder (Alnus), hazel (Corylus), hornbeam (Carpinus) and olive (Olea), cedar (Cryptomeria and Juniperus), Plane tree (Platanus), the order of Poales including i.a. grasses of the genera Lolium, Phleum, Poa, Cynodon, Dactylis, Holcus, Phalaris, Secale, and Sorghum, the orders of Asterales and Urticales including i.a. herbs of the genera Ambrosia, Artemisia, and Parietaria. Other important inhalation allergens are those from house dust mites of the genus Dermatophagoides and Euroglyphus, storage mite e.g Lepidoglyphys, Glycyphagus and Tyrophagus, those from cockroaches, midges and fleas e.g. Blatella, Periplaneta, Chironomus and Ctenocepphalides, and those from mammals such as cat, dog and horse, venom allergens including such originating from stinging or biting insects such as those from the taxonomic order of Hymenoptera including bees (superfamily Apidae), wasps (superfamily Vespidea), and ants (superfamily Formicoidae). Important inhalation allergens from fungi and molds are i.a. such originating from the genera Alternaria and Cladosporium [0025].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Kohli to comprise allergen, as disclosed by Hernandez, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Kohli and Hernandez are both in the field of oral pharmaceutical formulations, and Hernandez discloses use of an allergen for the manufacture of a liquid vaccine formulation for preventing or treating allergy in a subject by oromucosal administration [0021-0022]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Kohli and Hernandez, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615